UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           17-CR-286 (JPO)

 CHRISTOPHER CANALE,                                                    ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       On March 31, 2020, Defendant Christopher Canale filed an emergency motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(a)(i) asserting that he is at high risk of

severe illness if he contracts COVID-19. (Dkt. No. 33.) The Government opposed the motion

(Dkt. No. 34), and this Court held a telephonic hearing on April 7, 2020. For the reasons that

follow, this Court defers ruling on Canale’s motion, but recommends that the Bureau of Prisons

give prompt and favorable consideration to his request for compassionate release.

I.     Background

       On February 23, 2018, Defendant Christopher Canale was sentenced to 36 months’

imprisonment. To date, he has served more than 23 months of his sentence. Defense counsel

represents that Canale was scheduled to be released into community confinement on April 22,

2020, but his release was cancelled for bureaucratic reasons. (Dkt. No. 33-1 at 2.) The Bureau

of Prisons (“BOP”) apparently has no record that he was eligible for community confinement.

(Dkt. No. 34 at 2 n.1.) However, the Government does not dispute that he is currently scheduled

to be released into home confinement on August 1, 2020. (Dkt. No. 34 at 2.)

       Canale represents that on March 29, 2020, he filed a request for compassionate release

due to the COVID-19 pandemic with the warden. (Dkt. No. 36 at 1.) BOP informed the

Government that as of April 2, 2020, it had no record of that request. (Dkt. No. 34 at 2.) On


                                                     1
April 4, 2020, defense counsel resubmitted Canale’s administrative request to the warden. (Dkt.

No. 36 at 1.)

II.    Legal Standard

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, No. 02 Cr. 743, 2020 WL 497987, at *1 (S.D.N.Y.

Jan. 15, 2020). Courts are permitted to reduce a term of imprisonment if, after considering the

factors in 18 U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with the applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The First Step Act allows a

court to reduce a sentence in this manner “upon motion of the defendant” either “after the

defendant has fully exhausted all administrative remedies to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or after “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Id.

III.   Discussion

       As Courts in this District have recognized, it is beyond dispute that COVID-19 is much

more easily transmitted, and is thus particularly dangerous, in the prison environment. See, e.g.,

United States v. Gross, No. 15 Cr. 769, 2020 WL 1673244, at *1 (S.D.N.Y. Apr. 6, 2020);

Coronel v. Decker, No. 20 Civ. 2472, 2020 WL 1487274, at *3 (S.D.N.Y. Mar. 27, 2020).

       Furthermore, it is clear that Canale has a higher risk of severe illness or death if he were

to contract COVID-19. Canale is severely overweight and has rheumatoid arthritis. According

to the CDC, severe obesity is a condition that places a person at a higher risk of serious illness

from COVID-19. See CDC COVID-19 Guidance, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/underlying-conditions.html. And rheumatoid arthritis is an autoimmune disorder,




                                                     2
which “carr[ies] a documented increased risk of infection compared with the general

population.” (Dkt. No. 33-6.) Canale also suffers from high blood pressure, for which he takes

several medications per day. One medication that Canale takes for his high blood pressure is

Losartan. Recent studies have shown that patients who take medications such as Losartan are at

increased risk for COVID-19 infection. (See Dkt. No. 33-4.)

       Due to the potentially life-threatening risk that his incarceration presents, Canale asks

that he be released into home confinement less than four months early. The Government argues

that this Court is not empowered to grant Canale’s compassionate release motion at this time

because he has neither exhausted his administrative remedies nor have 30 days lapsed since the

warden has received his request. The 30-day waiting period is particularly troubling in this case

because the BOP seems to have no record of Canale’s March 29, 2020 compassionate release

request. However, this Court is confident that both the Government and BOP understand that in

the context of the global COVID-19 pandemic, 30 days could be the difference between life and

death. And there is “[n]othing in the [BOP’s] internal procedures for implementing the

compassionate release statute that suggests that it cannot complete its review process, including

any appeal, extremely quickly.” United States v. Russo, No. 16 Cr. 441, Dkt. No. 54 at 5 n.1

(S.D.N.Y. Apr. 3, 2020).

       The Court recommends that BOP give favorable consideration to Canale’s request for

compassionate release. Although Canale committed a serious crime, he has served over 23

months in prison. His crime was nonviolent and he does not appear to be a danger to society.

He has earned good-conduct credit while incarcerated, and is eligible for release to home

confinement on August 1 of this year — that is, in approximately three and a half months. Given

the serious risks entailed by his continued incarceration during this extraordinary public health




                                                     3
crisis, the Court recommends that Canale be released on the condition of home incarceration,

with an immediate mandatory 14-day quarantine.

       Accordingly, the Court directs the Government to inform the Court by April 15, 2020, of

the actions taken by BOP in response to this Order. If the BOP has not acted on Canale’s request

for release by that date, the Government is directed to provide a firm date by which the BOP will

reach its decision on Canale’s request.

       SO ORDERED.

Dated: April 9, 2020
       New York, New York                    ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                   4
